Citation Nr: 0422847	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-31 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from October 12, 1953, to 
October 31, 1953. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claim.

In April 2004, the veteran appeared at the Los Angeles RO and 
testified at a video-conference hearing conducted by the 
undersigned Veterans Law Judge sitting in  Washington, DC.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for residuals 
of a left knee injury is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.   In a May 2001 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for a left knee disorder.  The veteran was notified of this 
decision and of his appellate rights.  He did not appeal.

2.  Evidence presented since the May 2001 rating decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2001 RO decision denying the petition to reopen a 
claim for service connection for a left knee disorder is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of a left 
knee injury has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial matters

The duty to notify and assist has been met to the extent 
necessary to reopen the claim.  Thus, there is no prejudice 
to the veteran in deciding that part of the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
VA's duty to notify and assist with regard to the merits of 
the claim is discussed in the REMAND herein.      

The Board may adjudicate claims where new evidence has been 
obtained if the appellant waives initial consideration by 
VBA.  VAOPGCPREC 1-03.  The evidentiary record includes new 
evidence and a waiver from the veteran allowing initial 
consideration of that evidence by the Board.

II.  New and material evidence

In February 1954, the RO denied entitlement to service 
connection for a sprained left knee, and the decision is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).  In a May 2001 rating decision, 
the RO denied the veteran's petition to reopen his claim for 
service connection for a left knee disorder.  He was notified 
of this decision and of his appellate rights by letter dated 
May 23, 2001.  He did not appeal, and that decision is, 
likewise, final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 
20.1103.  The veteran sought to reopen his claim in July 
2002.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2003).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

In February 1954 and May 2001, the RO denied entitlement to 
service connection for a sprained left knee and the petition 
to reopen that claim because there was no evidence of an in-
service left knee injury.   			 

The evidence received subsequent to the May 2001 rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence presented since the RO's May 2001 decision 
includes a statement from the veteran's brother and a 
statement from a life-long friend.  These statements assert 
the veteran came home from service with an injured knee.  
While this evidence does not conclusively establish that the 
veteran's left knee injury as reported on VA examination 
occurred prior to his discharge, it adds to the likelihood 
that he sustained the left knee injury in service rather than 
in the few days prior to his VA examination conducted only 
four days subsequent to service separation.  Such evidence, 
presumed credible, bears substantially upon the specific 
matter under consideration as it relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
Consequently, the record contains new and material evidence 
to reopen the claim.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a left 
knee injury is reopened; to this extent only, the appeal is 
granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Potentially relevant records have not been obtained by the 
RO.  Review of the claims folder reveals that the veteran 
underwent arthrotomy of the left knee with removal of a loose 
body at a VA medical facility in November 1953.  These 
records should be obtained on remand.

VA assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, a medical opinion is required because there is 
competent evidence indicating that the veteran's current left 
knee disability may be associated with his active service.  
See 38 C.F.R. § 3.159(c)(4)(A); Charles v. Principi, 16 Vet. 
App. 370 (2002); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Make arrangements to obtain the veteran's 
treatment records related to an arthrotomy of 
the left knee with removal of a loose body at 
a VA medical facility in November 1953.

2.  After the foregoing development has been 
accomplished, afford the veteran an 
appropriate examination of his left knee.  
The claims file must be made available to the 
examiner, and the examiner should indicate in 
the report whether the claims file was 
reviewed.

The examiner should provide an opinion as to 
the diagnosis, the date of onset, and 
etiology of the veteran's current left knee 
disability.  Specifically, the examiner 
should state whether it is at least as likely 
as not (i.e., is there at least a 50 percent 
probability) that the veteran's currently 
diagnosed left knee disability had its onset 
in service or is related to any in-service 
disease or injury.  It is noted that on VA 
examination four days after service 
separation the veteran reported injuring his 
knee one week earlier while still on active 
duty.     

A rationale for any opinion expressed should 
be provided.

3.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



